Exhibit 10.53
THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

     
[                    ], 2009
  $[                    ]

[AMENDED AND RESTATED]
10% SENIOR SECURED DEBENTURE
     THIS [AMENDED AND RESTATED] 10% SENIOR SECURED DEBENTURE is one of a series
of duly authorized and issued 10% Senior Secured Debentures (the “Debentures”)
of Intraop Medical Corporation, a Nevada corporation, having a principal place
of business at 570 Del Rey Avenue, Sunnyvale, CA 94085 (the “Company”).
     FOR VALUE RECEIVED, the Company promises to pay to
[                                        ], or its registered assigns (the
“Holder”), to the extent not already repaid or converted in accordance with the
terms hereof, the principal sum of $[                    ] on the earlier of
(i) June 30, 2009 or (ii) the date the Company closes an issuance, or series of
issuances, of promissory notes convertible into shares of its Common Stock with
gross aggregate proceeds received by the Company of not less than $4,000,000, or
such earlier date as this Debenture is required or permitted to be repaid as
provided hereunder (the “Maturity Date”), and to pay interest to the Holder on
the then outstanding principal amount of this Debenture in accordance with the
provisions hereof. This Debenture is subject to the following additional
provisions:
     Section 1. Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Debenture: (a) capitalized terms not otherwise defined
herein have the meanings given to such terms in the Purchase Agreement, and
(b) the following terms shall have the following meanings:
     “Business Day” means any day except Saturday, Sunday and any day which
shall be a federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.
     “California Courts” shall have the meaning set forth in Section 8(e).

1



--------------------------------------------------------------------------------



 



     “Change of Control Transaction” means the occurrence after the date hereof
of any of (i) an acquisition after the date hereof by an individual or legal
entity or “group” (as described in Rule 13d-5(b)(1) promulgated under the
Exchange Act), other than pursuant to the Transaction Documents, of effective
control (whether through legal or beneficial ownership of capital stock of the
Company, by contract or otherwise) of in excess of 40% of the voting securities
of the Company, (ii) the Company merges into or consolidates with any other
Person, or any Person merges into or consolidates with the Company and, after
giving effect to such transaction, the stockholders of the Company immediately
prior to such transaction own less than 60% of the aggregate voting power of the
Company or the successor entity of such transaction, (iii) the Company sells or
transfers its assets, as an entirety or substantially as an entirety, to another
Person and the stockholders of the Company immediately prior to such transaction
own less than 60% of the aggregate voting power of the acquiring entity
immediately after the transaction, (iv) a replacement at one time or within a
three year period of more than one-half of the members of the Company’s board of
directors which is not approved by a majority of those individuals who are
members of the board of directors on the date hereof (or by those individuals
who are serving as members of the board of directors on any date whose
nomination to the board of directors was approved by a majority of the members
of the board of directors who are members on the date hereof), or (v) the
execution by the Company of an agreement to which the Company is a party or by
which it is bound, providing for any of the events set forth above in (i) or
(iv).
     “Common Stock” means the common stock, par value $0.001 per share, of the
Company and stock of any other class of securities into which such securities
may hereafter have been reclassified or changed into.
     “Debenture Register” shall have the meaning set forth in Section 2(c).
     “Event of Default” shall have the meaning set forth in Section 7.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
     “Fundamental Transaction” shall mean (A) the Company effects any merger or
consolidation of the Company with or into another Person, (B) the Company
effects any sale of all or substantially all of its assets in one or a series of
related transactions, (C) any tender offer or exchange offer (whether by the
Company or another Person) is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, or (D) the Company effects any reclassification of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property.
     “Late Fees” shall have the meaning set forth in Section 2(d).

2



--------------------------------------------------------------------------------



 



     “Monthly Payment Amount” shall mean the interest to be paid on each Monthly
Payment Date in accordance with the terms of this Debenture.
     “Monthly Payment Date” means the last day of each month, commencing on the
first such date after the Original Issue Date and ending upon June 30, 2009.
     “Original Issue Date” shall mean October 3, 2008.
     “Permitted Indebtedness” shall mean the individual and collective reference
to the following: (a) up to, in the aggregate during the term of this Debenture,
$2,000,000 of new Indebtedness, (b) Indebtedness incurred in connection with the
Purchase Agreement, (c) Indebtedness existing on the date of the Purchase
Agreement, (d) up to $6,000,000 in connection with the Company’s revolving
inventory and sales contract financing agreement with E.U. Capital and (e) up to
$1,040,000 of Indebtedness related to Mobetron S/N 28 to be placed under lease
to a customer in Fort Meyers, Florida.
     “Permitted Lien” shall mean the individual and collective reference to the
following: (a) Liens for taxes, assessments and other governmental charges or
levies not yet due or Liens for taxes, assessments and other governmental
charges or levies being contested in good faith and by appropriate proceedings
for which adequate reserves (in the good faith judgment of the management of the
Company) have been established in accordance with GAAP; (b) Liens imposed by law
which were incurred in the ordinary course of business, such as carriers’,
warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and other
similar Liens arising in the ordinary course of business, and (x) which do not
individually or in the aggregate materially detract from the value of such
property or assets or materially impair the use thereof in the operation of the
business of the Company or (y) which are being contested in good faith by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property or asset subject to such Lien; and (c) Liens
on Receivables and the Company’s “inventory” (as such term is used in the
Security Agreement) incurred solely in connection with a Permitted Indebtedness
under clause (a), (d) and (e) of the definition of Permitted Indebtedness.
     “Person” means a corporation, an association, a partnership, organization,
a business, an individual, a government or political subdivision thereof or a
governmental agency.
     “Purchase Agreement” means the Debenture Purchase Agreement, dated as of
September 30, 2008 and amended on or around the date hereof, to which the
Company, the original Holder and other investors signatory thereto are parties,
as further amended, modified or supplemented from time to time in accordance
with its terms.
     “Trading Day” means a day on which the Common Stock is traded on a Trading
Market.

3



--------------------------------------------------------------------------------



 



     “Trading Market” means the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the Nasdaq
SmallCap Market, the American Stock Exchange, the New York Stock Exchange, the
Nasdaq National Market or the OTC Bulletin Board.
     “Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.
     Section 2. Payments.
     a) Monthly Payment. On each Monthly Payment Date, the Company shall pay the
Monthly Payment Amount.
     b) Balloon Payment. On the Maturity Date, all outstanding principal, plus
accrued but unpaid interest thereon, plus all other outstanding amounts due to
the Holder shall be paid to the Holder (except that, if such date is not a
Business Day, then such payment shall be due on the next succeeding Business
Day).
     c) Interest Calculations. Interest on the then outstanding principal amount
of this Debenture shall accrue at the rate of 10% per annum, payable on the
Monthly Payment Date and on the Maturity Date. Interest shall be calculated on
the basis of a 360-day year and shall accrue daily commencing on the Original
Issue Date until payment in full of the principal sum, together with all accrued
and unpaid interest and other amounts which may become due hereunder, has been
made. Interest hereunder will be paid to the Person in whose name this Debenture
is registered on the records of the Company regarding registration and transfers
of this Debenture (the “Debenture Register”).
     d) Late Fee. All overdue accrued and unpaid interest to be paid hereunder
shall entail a late fee at the rate of 18% per annum (or such lower maximum
amount of interest permitted to be charged under applicable law) (“Late Fees”)
which will accrue daily, from the date such interest is due hereunder through
and including the date of payment.
     e) Prepayment. The Company may prepay all or any portion of the principal
amount of this Debenture without the prior written consent of the Holder at any
time.
     Section 3. Conversion.
     a) Qualified Preferred Financing. In the event that (i) the Company closes
an issuance, or series of issuances, of shares of its Preferred Stock (the “New
Securities”) with gross aggregate proceeds received by the Company of not less
than $1,000,000 (a “Qualified Preferred Financing”) and (ii) this Debenture has
not been paid in full, then the entire outstanding principal balance and all
unpaid accrued interest of this Debenture shall convert at the sole option of
the Holder into the number of shares of the New

4



--------------------------------------------------------------------------------



 



Securities at a conversion price equal to the price per share paid by the
investors purchasing the New Securities (the “Conversion Price”) on the same
terms and conditions as given to such investors.
     b) Hart-Scott-Rodino. Notwithstanding any provision to the contrary herein,
this Debenture shall convert only (i) if no filing is required in connection
with the conversion in order to comply with the Hart-Scott-Rodino Antitrust
Improvements Act of 1976 (a “Required Filing”); (ii) after a Required Filing has
been filed and upon the expiration or termination of any waiting period required
in connection with such Required Filing; or (iii) with the prior written consent
of the Holder (such prior written consent to specifically waive the provisions
of this Section 3(b)).
     c) Conversion Procedures. Upon conversion of this Debenture pursuant to
Section 3(a) above, the Holder shall surrender this Debenture, duly endorsed, at
the principal office of the Company, and the Company shall, at its expense, upon
receipt of this Debenture, duly endorsed, promptly deliver or cause to be
delivered to the Holder a certificate or certificates (bearing such legends as
may be required) representing that number of fully paid and non-assessable
shares of New Securities into which this Debenture may be converted, and any
other securities or property to which the Holder may be entitled to receive upon
conversion of this Debenture, including a check payable to the Holder for
fractional shares as described in Section 3(d) below. The conversion of this
Debenture shall be deemed to have been made on the date of the closing of the
Qualified Preferred Financing pursuant to Section 3(a) above and the Holder
shall be treated for all purposes as the record holder of such shares of New
Securities as of such date.
     d) Fractional Shares. No fractional shares shall be issued upon conversion
of this Debenture. In lieu thereof, the Company shall pay to the Holder an
amount in cash equal to the product obtained by multiplying the New Securities
by the fraction of a share not issued upon such conversion.
     Section 4. Warrant Coverage.
     a) Issuance of Warrant. Concurrently with the issuance of this Debenture,
the Company shall issue to the Holder (or an affiliate of the Holder designated
in writing to the Company), a warrant (the “Warrant”) exercisable for the number
of shares of the Company’s Common Stock as follows: twenty-five percent (25%)
multiplied by the principal balance of this Debenture then outstanding, divided
by (b) $0.028.
     b) Exercise Price. The exercise price of the Warrant shall be $0.028 per
share.
     c) Agreement. The Company and the Holder, having adverse interests and as a
result of arm’s length bargaining, agree that:

5



--------------------------------------------------------------------------------



 



  i.   Neither the Holder nor any affiliate of the Holder has rendered any
services to the Company in connection with this Debenture;     ii.   The
Warrants are not to be issued as compensation;     iii.   The fair market value
of this Debenture, if issued apart from the Warrant is
$[                                        ], and the aggregate fair market value
of the Warrant, if issued apart from this Debenture, is
$[                                        ]; and     iv.   All tax returns and
other information return of the Company and the Holder relative to this
Debenture and the Warrant issued pursuant hereto shall consistently reflect the
matters agreed to in clauses (i) through (iii) above.

     Section 5. Registration of Transfers and Exchanges.
     a) Different Denominations. This Debenture is exchangeable for an equal
aggregate principal amount of Debentures of different authorized denominations,
as requested by the Holder surrendering the same. No service charge will be made
for such registration of transfer or exchange; provided, however, the Company
shall not be required to exchange this Debenture for denominations of less than
the greater of $50,000 and the principal amount of this Debenture then
outstanding. No service charge will be made for such registration of transfer or
exchange.
     b) Investment Representations. This Debenture has been issued subject to
certain investment representations of the original Holder set forth in the
Purchase Agreement and may be transferred or exchanged only in compliance with
the Purchase Agreement and applicable federal and state securities laws and
regulations.
     c) Reliance on Debenture Register. Prior to due presentment to the Company
for transfer of this Debenture, the Company and any agent of the Company may
treat the Person in whose name this Debenture is duly registered on the
Debenture Register as the owner hereof for the purpose of receiving payment as
herein provided and for all other purposes, whether or not this Debenture is
overdue, and neither the Company nor any such agent shall be affected by notice
to the contrary.
Section 6. Negative Covenants. So long as any portion of this Debenture is
outstanding, the Company will not directly or indirectly:
     a) other than Permitted Indebtedness, enter into, create, incur, assume,
guarantee or suffer to exist any indebtedness for borrowed money of any kind,
including but not limited to, a guarantee, on or with respect to any of its
property or assets now owned or hereafter acquired or any interest therein or
any income or profits therefrom;

6



--------------------------------------------------------------------------------



 



     b) other than Permitted Liens, enter into, create, incur, assume or suffer
to exist any liens of any kind, on or with respect to any of its property or
assets now owned or hereafter acquired or any interest therein or any income or
profits therefrom;
     c) amend its certificate of incorporation, bylaws or other charter
documents so as to materially and adversely affect any rights of the Holder;
     d) repay, repurchase or offer to repay, repurchase or otherwise acquire
more than a de minimis number of shares of its Common Stock or Common Stock
Equivalents;
     e) enter into any agreement with respect to any of the foregoing; or
     f) pay cash dividends or distributions on any equity securities of the
Company.
     Section 7. Events of Default.
     a) “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):
     i. any default in the payment of (A) the principal amount of any Debenture,
or (B) interest (including Late Fees) on, or liquidated damages in respect of,
any Debenture, as and when the same shall become due and payable (whether on the
Maturity Date or by acceleration or otherwise) which default, solely in the case
of an interest payment or other default under clause (B) above, is not cured,
within 5 Trading Days;
     ii. the Company shall fail to observe or perform any other covenant or
agreement contained in (A) this Debenture or (B) any of the other Transaction
Documents, which failure is not cured, if possible to cure, within the earlier
to occur of (A) 15 Trading Days after notice of such default sent by the Holder
or by any other Holder and (B) 20 Trading Days after the Company shall become or
should have become aware of such failure;
     iii. a default or event of default (subject to any grace or cure period
provided for in the applicable agreement, document or instrument) shall occur
under (A) any of the Transaction Documents or (B) any other material agreement,
lease, document or instrument to which the Company is bound and which default or
event of default could have a Material Adverse Effect on the Company;
     iv. any representation or warranty made herein or in any other Transaction
Document shall be untrue or incorrect in any material respect as of the date
when made or deemed made;

7



--------------------------------------------------------------------------------



 



     v. (i) the Company shall commence a case, as debtor, under any applicable
bankruptcy or insolvency laws as now or hereafter in effect or any successor
thereto, or the Company commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Company thereof or (ii) there is commenced a case against
the Company thereof, under any applicable bankruptcy or insolvency laws, as now
or hereafter in effect or any successor thereto which remains undismissed for a
period of 60 days; or (iii) the Company is adjudicated by a court of competent
jurisdiction insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or (iv) the Company thereof
suffers any appointment of any custodian or the like for it or any substantial
part of its property which continues undischarged or unstayed for a period of
60 days; or (v) the Company thereof makes a general assignment for the benefit
of creditors; or (vi) the Company shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; or (vii) the Company thereof shall call a meeting of its creditors with a
view to arranging a composition, adjustment or restructuring of its debts; or
(viii) the Company thereof shall by any act or failure to act expressly indicate
its consent to, approval of or acquiescence in any of the foregoing; or (ix) any
corporate or other action is taken by the Company thereof for the purpose of
effecting any of the foregoing;
     vi. the Company shall default in any of its obligations under any mortgage,
credit agreement or other facility, indenture agreement, factoring agreement or
other instrument under which there may be issued, or by which there may be
secured or evidenced any indebtedness for borrowed money or money due under any
long term leasing or factoring arrangement of the Company in an amount exceeding
$250,000, whether such indebtedness now exists or shall hereafter be created and
such default shall result in such indebtedness becoming or being declared due
and payable prior to the date on which it would otherwise become due and
payable.
     vii. the Company shall be a party to any Change of Control Transaction or
Fundamental Transaction, shall agree to sell or dispose of all or in excess of
33% of its assets in one or more transactions (whether or not such sale would
constitute a Change of Control Transaction) or shall redeem or repurchase more
than a de minimis number of its outstanding shares of Common Stock or other
equity securities of the Company (other than repurchases of shares of Common
Stock or other equity securities of departing officers and directors of the
Company; provided such repurchases shall not exceed $250,000, in the aggregate,
for all officers and directors during the term of this Debenture);
     viii. the Company shall redeem more than a de minimis number of Common
Stock Equivalents; and

8



--------------------------------------------------------------------------------



 



     ix. other than Permitted Liens, the Company shall fail, at any time, to
have a perfected, first priority security interest in all Collateral (as defined
in the Security Agreement) and all other assets pledged to Holder as security
for the loan evidenced by this Debenture.
     b) Remedies Upon Event of Default. If any Event of Default occurs, the full
principal amount of this Debenture, together with interest and other amounts
owing in respect thereof, to the date of acceleration shall become, at the
Holder’s election, immediately due and payable in cash. Commencing 5 days after
the occurrence of any Event of Default that results in the eventual acceleration
of this Debenture, the interest rate on this Debenture shall accrue at the rate
of 18% per annum, or such lower maximum amount of interest permitted to be
charged under applicable law. Upon the payment in full of all amounts owing
under this Debenture the Holder shall promptly surrender this Debenture to or as
directed by the Company. The Holder need not provide and the Company hereby
waives any presentment, demand, protest or other notice of any kind, and the
Holder may immediately and without expiration of any grace period enforce any
and all of its rights and remedies hereunder and all other remedies available to
it under applicable law. Such declaration may be rescinded and annulled by
Holder at any time prior to payment hereunder and the Holder shall have all
rights as a Debenture holder until such time, if any, as the full payment under
this Section 7(b) shall have been received by it. No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon.
     Section 8. Miscellaneous.
     a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holder hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, sent by
a nationally recognized overnight courier service, addressed to the Company, at
the address set forth above, Attn: Chief Financial Officer or such other address
or facsimile number as the Company may specify for such purposes by notice to
the Holder delivered in accordance with this Section 8(a). Any and all notices
or other communications or deliveries to be provided by the Company hereunder
shall be in writing and delivered personally, by facsimile, sent by a nationally
recognized overnight courier service addressed to each Holder at the facsimile
telephone number or address of such Holder appearing on the books of the
Company, or if no such facsimile telephone number or address appears, at the
principal place of business of the Holder. Any notice or other communication or
deliveries hereunder shall be deemed given and effective on the earliest of
(i) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Section 8(a) prior
to 5:30 p.m. (New York City time), (ii) the date after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section 8(a) later than 5:30 p.m. (New York
City time) on any date and earlier than 11:59 p.m. (New York City time) on such
date, (iii) the second Business Day following the date of mailing, if sent by
nationally recognized overnight courier service, or (iv) upon actual receipt by
the party to whom such notice is required to be given.

9



--------------------------------------------------------------------------------



 



     b) Absolute Obligation. Except as expressly provided herein, no provision
of this Debenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of, interest and liquidated
damages (if any) on, this Debenture at the time, place, and rate, and in the
coin or currency, herein prescribed. This Debenture is a direct debt obligation
of the Company. This Debenture ranks pari passu with all other Debentures now or
hereafter issued under the terms set forth herein.
     c) Security Interest. This Debenture is a direct debt obligation of the
Company and, subject to Permitted Liens and pursuant to the Security Documents,
is secured by a first priority security interest in all of the assets of the
Company and certain other collateral for the benefit of the Holders.
     d) Lost or Mutilated Debenture. If this Debenture shall be mutilated, lost,
stolen or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Debenture, or in lieu of
or in substitution for a lost, stolen or destroyed Debenture, a new Debenture
for the principal amount of this Debenture so mutilated, lost, stolen or
destroyed but only upon receipt of evidence of such loss, theft or destruction
of such Debenture, and of the ownership hereof, and indemnity, if requested, all
reasonably satisfactory to the Company.
     e) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Debenture shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by any of the
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced in the courts of the State of California located in Santa Clara County
and the United States District Court for the Northern District of California
(the “California Courts”). Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the California Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, or such California Courts are
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Debenture
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Debenture or the transactions contemplated hereby. If either
party shall commence an

10



--------------------------------------------------------------------------------



 



action or proceeding to enforce any provisions of this Debenture, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its attorneys fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.
     f) Modification; Waiver. No modification or waiver of any provision of this
Debenture or consent to departure therefrom shall be effective without the
written consent of (i) the Company and (ii) the Holder. The failure of the
Company or the Holder to insist upon strict adherence to any term of this
Debenture on one or more occasions shall not be considered a waiver or deprive
that party of the right thereafter to insist upon strict adherence to that term
or any other term of this Debenture. Any waiver must be in writing.
     g) Severability. If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Debenture as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.
     h) Next Business Day. Whenever any payment or other obligation hereunder
shall be due on a day other than a Business Day, such payment shall be made on
the next succeeding Business Day.
     i) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Debenture and shall not be deemed to limit or affect
any of the provisions hereof.
     j) Usury. To the extent it may lawfully do so, the Company hereby agrees
not to insist upon or plead or in any manner whatsoever claim, and will resist
any and all efforts to be compelled to take the benefit or advantage of, usury
laws wherever enacted, now or at any time hereafter in force, in connection with
any claim, action or proceeding that may be brought by any Purchaser in order to
enforce any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the

11



--------------------------------------------------------------------------------



 



Company under the Transaction Documents for payments in the nature of interest
shall not exceed the Maximum Rate, and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the Transaction Documents exceed such Maximum Rate. It is
agreed that if the maximum contract rate of interest allowed by law and
applicable to the Transaction Documents is increased or decreased by statute or
any official governmental action subsequent to the date hereof, the new maximum
contract rate of interest allowed by law will be the Maximum Rate applicable to
the Transaction Documents from the effective date of such increase or decrease
forward, unless such application is precluded by applicable law. If under any
circumstances whatsoever, interest in excess of the Maximum Rate is paid by the
Company to any Purchaser with respect to indebtedness, if any, evidenced by the
Transaction Documents, such excess shall be applied by such Purchaser to the
unpaid principal balance of any such indebtedness or be refunded to the Company,
the manner of handling such excess to be at such Purchaser’s election in the
event any principal amount remains outstanding.
     k) Assumption. Any successor to the Company or surviving entity in a
Fundamental Transaction shall (i) assume in writing all of the obligations of
the Company under this Debenture and the other Transaction Documents pursuant to
written agreements in form and substance satisfactory to the Holder (such
approval not to be unreasonably withheld or delayed) prior to such Fundamental
Transaction and (ii) to issue to the Holder a new debenture of such successor
entity evidenced by a written instrument substantially similar in form and
substance to this Debenture, including, without limitation, having a principal
amount and interest rate equal to the principal amounts and the interest rates
of the Debentures held by the Holder and having similar ranking to this
Debenture, and satisfactory to the Holder (any such approval not to be
unreasonably withheld or delayed). The provisions of this Section 8(k) shall
apply similarly and equally to successive Fundamental Transactions and shall be
applied without regard to any limitations of this Debenture.
     l) [Amended and Restated Debenture. This Debenture is issued in
substitution and exchange for, and not in satisfaction or payment of, the 10%
Senior Secured Debenture Due December 31, 2008, dated October 3, 2008, payable
to the order of the Holder (the “Existing Debenture”), and the indebtedness
originally evidenced by the Existing Debenture which is now evidenced by this
Debenture shall be a continuing indebtedness, and nothing herein contained shall
be construed to deem the Existing Debenture paid, or to release or terminate any
lien given to secure the Existing Debenture, which liens shall continue to
secure the indebtedness evidenced by this Debenture; provided that the Holder
acknowledges that any default that may have existed on the Existing Debenture
shall be deemed satisfied and waived upon the issuance of this Debenture.]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Debenture to be duly
executed by a duly authorized officer as of the date first above indicated.

            INTRAOP MEDICAL CORPORATION
      By:           Name:           Title:           [HOLDER]
      By:           Name:           Title:        

13